Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 1 of 52 PageID #: 845
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 2 of 52 PageID #: 846
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 3 of 52 PageID #: 847
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 4 of 52 PageID #: 848
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 5 of 52 PageID #: 849
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 6 of 52 PageID #: 850
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 7 of 52 PageID #: 851
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 8 of 52 PageID #: 852
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 9 of 52 PageID #: 853
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 10 of 52 PageID #: 854
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 11 of 52 PageID #: 855
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 12 of 52 PageID #: 856
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 13 of 52 PageID #: 857
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 14 of 52 PageID #: 858
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 15 of 52 PageID #: 859
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 16 of 52 PageID #: 860
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 17 of 52 PageID #: 861
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 18 of 52 PageID #: 862
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 19 of 52 PageID #: 863
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 20 of 52 PageID #: 864
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 21 of 52 PageID #: 865
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 22 of 52 PageID #: 866
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 23 of 52 PageID #: 867
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 24 of 52 PageID #: 868
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 25 of 52 PageID #: 869
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 26 of 52 PageID #: 870
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 27 of 52 PageID #: 871
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 28 of 52 PageID #: 872
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 29 of 52 PageID #: 873
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 30 of 52 PageID #: 874
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 31 of 52 PageID #: 875
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 32 of 52 PageID #: 876
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 33 of 52 PageID #: 877
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 34 of 52 PageID #: 878
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 35 of 52 PageID #: 879
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 36 of 52 PageID #: 880
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 37 of 52 PageID #: 881
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 38 of 52 PageID #: 882
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 39 of 52 PageID #: 883
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 40 of 52 PageID #: 884
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 41 of 52 PageID #: 885
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 42 of 52 PageID #: 886
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 43 of 52 PageID #: 887
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 44 of 52 PageID #: 888
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 45 of 52 PageID #: 889
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 46 of 52 PageID #: 890
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 47 of 52 PageID #: 891
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 48 of 52 PageID #: 892
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 49 of 52 PageID #: 893
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 50 of 52 PageID #: 894
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 51 of 52 PageID #: 895
Case 1:20-cr-00116-TWP-DML Document 69 Filed 06/21/21 Page 52 of 52 PageID #: 896




                                         Prrt 13: Flnll Provlrion
                                                               thal no thterts' promis6'
           30.    Complctc AgEcEent: The Defen&nt acknowledges
                                                  neschcd' other than thosB sct forfh in this
   or Eprcsenulions have bcen madc' nor agraem€nB
                                                  guilry. This documcnt is thc complctc   and only Plca
   documenr. ro induce the Defcndant to plcad

                                                  Slarcs Anomcy for the Southern Disfict          of
   Agrccment belween the Defcndast and the Unitcd
                                                                       supersedes all prior
   Indiana and is binding only on tlre parties to the Plea Agrecnrent'
                                                                                         writing' signed
   undersrandings,    if any, wlrcther written or oral. and cannot bc modified except in

   by all partics and filcd with Ore Court, or on the rccond in opan
                                                                     court'

                                                           Resp€ctfully submitte(

                                                           JOHN E. CHILDRESS
                                                           Acting United Sutes Anomey


     6-a'-Joal
   DATE                                                    Kalhryn        vter
                                                           Bradley P. ShePard
                                                           Assistanl Pnitcd Statcs AtEmeY



    b Nzt /zoz
   DATE                                                             Cho
                                                           Chief.             Division


                ZoL
   DATE                                                    Russell
                                                           Defendant


                 lr
   DATE                                                             Newland
                                                           Jcrerny Gordon
                                                           Counsel for Defendant




                                                      <?
